Philips, P. J.
I. This is an action of trover, or for conversion. The plaintiff claims that when the conversion took place, the property belonged to him as fixtures, part of which was placed in the building by the tenant of defendant, from whom he claims to have bought it, and a part of which he placed in the building after he had entered under defendant’s lessee.
I understand the law to be, that to maintain the action of trover there must be either a taking from the owner, or an unwarranted assumption of control and ownership over the thing, or an illegal use or abuse of it, or proof of demand and refusal to surrender. Kennet v. Robinson, 2 J. J. Mar. 84. ‘£ There must be a destruction of plaintiff’s property, or some unlawful interference with his use, enjoyment, or dominion over it; or an appropriation of it by the defendant to his own use in disregard or defiance of the owner’s rights.” Rand v. Oxford, 34 Ala. 477. It consists in a tortious act by the defendant by which he deprives the plaintiff of Ms goods, either wholly or but for a time. [2 Chitty PI. 619 (16 Ed.)
I find none of the essential elements of these definitions in the facts of this case. The defendant did not touch the property. He did not interfere with it, nor interrupt the plaintiff’s use and enjoyment of it. His only act, complained of, was to make a deed of conveyance of the real estate and its appurtenances to a third party. He never made any claim to it, nor notified the plaintiff not to remove it. The only notice of any adverse assertion of claim was from Hollis and Yroorn. It is most questionable if this could be regarded as the semblance of a conversion. In Thorowood v. Robinson (6 Q. B. 769), it was held that a mere refusal to permit plaintiff’s servant bo come on defendant’s premises to remove goods did *379not amount to a conversion. Hollis and Vroom did not interrupt plaintiff’s possession. He held and enjoyed the property so long as he remained in the house, and he left without even an attempt to remove it.
In respect of a fixture thus situated and held, I hold, both on authority and principle, that the mere fact of a landlord making a deed to the realty during the tenancy is not of itself sufficient to support the action of trover. To so hold, would be, in my opinion, to revolutionize the whole doctrine of trover as universally recognized for ages, both in England and in America.
This precise question is considered and determined in Guthrie v. Jones (108 Mass. 191, 196), in which it was held, that counters so attached to the building as to pass by a deed conveying the realty and appurtenances between vendor and vendee, although as between landlord and tenant, the latter might remove them as his property, yet the mere fact of a conveyance by the landlord to a third party during the tenancy, will not support the action for trover by the tenant against the landlord. This is supported by a multitude of adjudications. Bliss v. Whitney, 9 Allen 114; Hanrahan v. O’Reily, 102 Mass.; Robinson v. Austin, 2 Gray, 564; Minshell v. Lloyd, 2 Mees. & W. 450; Burnside v. Twitchell, 43 N. H. 390; McIntosh v. Trosten, 3 Mees. & W. 184; Roffey v. Henderson, 17 Q. B. 573; Wilde v. Waters, 16 C. B. 637; Yose v. Sanders, 16 Vt. 243; Carr v. Clough, 6 Foster, 280; 17 Me. 455; 39 Me. 406; and is cited by Cooley on Torts, 454.
This question is fully considered in Davis v. Buffum (51 Me. 160). The facts in that case are quite like these at bar. It is expressly held that the giving of a deed by the landlord will not support the action for a conversion by the tenant. 'After citing the case of Fuller v. Tabor (39 Me.), in which it is held that the taking a quit-claim of the land and building and putting it to record, would not of itself constitute conversion on the part of the person receiving the deed, the court say: “Neither can the mere giving a deed of land leased, the lessee continu*380ing in possession, be deemed a conversion of fixtures which the tenant has the right to remove during the term. The lease was as valid as before the deed. The rights of the lessee remained the same. The deed was no more a conversion of the tenant’s fixtures than it was a breach of the covenants of the lease. The mere taking a mortgage of personal property from one having no title and recording the same, without taking possession of the mortgaged property or interfering with the, same, constitutes no conversion for which trover will lie..” Burnside v. Twitchell, 43 N. H. 390. “The demand of the plaintiff after he had quitted the possession constituted no conversion.”
So (xreenleaf.’s Evidence (vol. 2, section 642), affirms the rule in respect of the evidence of a conversion to be, that if the thing done by the defendant “ does not interfere with the owner’s dominion of the property, nor alter its condition, it is not ” a conversion.
There is another consideration which places this rule upon an immovable rock. No rule of law is more firmly rooted, in respect of such fixtures, than that it is optional with the tenant to regard them as removable. It is at his election, and he must exercise this right of election and removal during the existence of the tenancy, and he cannot do so after the termination of his lease, or his abandonment of the premises, or, in certain qualfied instances, unless within a reasonable time thereafter. “Fixtures go at the expiration of the term to the landlord, unless the tenant has during the term exercised the right to remove.” Heap v. Booton, 12 C. B. 74, E. C. L. 274; Leader v. Honewood, 94 E. C. L. 544; Birch v. Parker, 40 Mo. 119, 120. Redfield, J., in Preston v. Briggs (16 Vt. 124), observed: “All fixtures, for the time being, are part of the freehold, and, if any right to remove them exist in the person erecting them, this must be exercised during the term of the tenant, and if this is not done, the right to remove is lost, and trover cannot be maintained for a refusal to give them up.”' See Taylor, L. & T., sect. 555. The rule ap*381plies, not only to tenancies which terminate by lapse of time, bnt also to cases where the tenancy is determined by the tenant’s own act, or abandonment. Ewell on .— Fix. 144-5. When the defendant made the deed to Hollis and Yroom it does not even appear that he knew anything about these fixtures. If he had known it, how can he be held to anticipate that the tenant would exercise his right oí election and removal. Had the plaintiff made no such election, nor attempted a removal, there would have been no conversion. How glaringly absurd, then, is it to talk about a physical act which may be both a conversion and not a conversion. If the defendant converted this property at all, it was at the instant of the making of the deed. If it was then converted the plaintiff, at the instant, had his right of action. Had he sued at once, we would have the solecism of a party suing for a conversion of property and recovering therefor, while at the time he was in the possession; the full and uninterrupted control and enjoyment of its use. Such a thing cannot be. It is a mockery of every rule of law and common sense.
If, on the other hand, the plaintiff continued to hold and enjoy the property while he held as tenant, and left the premises without removing, or attempting to remove the fixtures, as the record shows he did, he is confronted with the other horn of the dilemma of attempting to maintain trover for fixtures after voluntarily quitting the premises. This the law says he cannot do. This plaintiff was not even the tenant of defendant. Between them there was no privity of contract. He never attorned to the defendant. Straub was his landlord. To him he paid the rent, with him he contracted and dealt. The defendant never recognized plaintiff as his tenant, but regarded Straub as his tenant, and collected rent from him as if the plaintiff had not existed. Straub, the defendant’s tenant, did not remove this property during his tenancy, and when at the end of his term, this property was left in. the building it belonged to the landlord, whoever he then was. The plaintiff left the premises, making no demand on *382this defendant for Ms fixtures ; and yet sues for a conversion. There is no warrant in the law for such action.
The case of Bircher v. Parker (43 Mo. 443), relied on by plaintiff, is misconceived. It is not parallel in its facts; and if it decides what plaintiff contends for, it ought not to stand, and I am sure would not under review of the supreme court. That was a proceeding by injunction instituted by the landlord against the tenant to restrain Mm from removing fixtures. The tenant was prevented, by reason of the restraining order, from exercising the right of removal during his term. After the termination of the lease, and during the pendency of the injunction proceedings, the landlord, plaintiff in the injunction suit, conveyed the premises to a stranger, under circumstances which passed the title to the fixture, which was a house. In assessing the defendant’s damages on a dissolution of the temporary injunction, the court,' through Currier, J., held that the deed of conveyance was admissible in evidence as tending to show a conversion, “and that under the circumstances of this case it is sufficient for that purpose. ’ ’ In view of the fact that the landlord had interposed the injunction to prevent the removal of the fixtures during the term, Ms manifest purpose in conveying the property while the restraining order was operating, was to defraud the defendant. Under such circumstances the court thought the deed should be admitted as evidence of a conversion in assessing defendant’s damages.
This, too, was so held, as it was “to be inferred that the plaintiff (the landlord) was in possession of the premises,” (when he conveyed), and the tenant was out of possession, whereby no notice was imparted to Jones, the purchaser of the tenant’s rights.
That case went to extremist length in admitting the deed, even when supplemented by other persuasive facts. It is not to be extended to a case situated as this is. It is unnecessary to discuss the question whether Hollis and Vroom took with notice of plaintiff’s rights, growing out of their knowledge that plaintiff was in possession, etc. *383They are not before this court. Under the undisputed facts of this case, this action is not sustained, and the demurrer to the evidence should have been allowed.
The judgment of the common pleas court is, therefore, reversed.
All concur.